Citation Nr: 9925966	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  93-11 365	)	DATE
	)
	)               

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for conversion 
disorder, currently evaluated as 50 percent disabling.  

2.  Entitlement to special monthly compensation, based on the 
need of the veteran's spouse for the regular aid and 
attendance of another person.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1944 to April 
1945.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1996 rating decision of the San Juan, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), in which an evaluation in excess of 50 percent 
disabling was denied for conversion disorder.  

This appeal also comes before the Board from a December 1992 
rating decision of the San Juan RO, in which entitlement to a 
special monthly compensation, based on the need of the 
veteran's spouse for regular aid and attendance, was denied.  
Following the initiation of an appeal as to this issue, the 
veteran's wife died on January [redacted], 1993.  

In a March 1995 remand, the Board returned this claim to the 
RO for the purpose of further evidentiary development.  
Having reviewed the claims file, the Board is satisfied that 
the specified development has been completed to the extent 
possible.  


FINDINGS OF FACT

1.  The report of a 1998 VA examination shows a GAF of 40 and 
recent psychiatric treatment reports demonstrate major 
impairment in areas of work, family relations, judgment, 
thinking, and mood.  In addition, a panel of VA psychiatrists 
have characterized the veteran's recent attempt at suicide by 
hanging as a manifestation of his service-connected 
conversion disorder.  

2.  At the time of a December 1992 VA examination, conducted 
in the month prior to her January 1993 death, the examiner 
found that the veteran's spouse was not in need of 
attendance, as she could self-feed, attend to the needs of 
nature, and there was no deficit of ambulation or limitation 
to travel outside the home.  In addition, there was no 
restriction of motion or weakness in the lower extremities.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an increased evaluation of 70 
percent disabling have been met for conversion disorder.  
38 U.S.C.A. §§ 1154, 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 4.130, Diagnostic Code 9424 (1998).  

2.  The criteria for special monthly compensation, based on 
the need for regular aid and attendance for the veteran's 
spouse, have not been met. 38 U.S.C.A. §§ 1114, 1115, 1521, 
5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.351, 3.352(a) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Evaluation

Initially, the Board finds that the veteran's claim for an 
increased evaluation is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).  Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992).  The veteran has not 
alleged, and the record does not indicate, the need to obtain 
any pertinent records which have not already been associated 
with the claims folder.  The Board finds that all relevant 
facts have been properly developed, and that the duty to 
assist him, mandated by 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1998), has been satisfied.


Medical Evidence

Service medical records show that the veteran was 
hospitalized in February 1945 with a diagnosis of 
psychoneurosis, mixed type, severe with hysterical 
convulsions, hypochondriasis, and depression.  A certificate 
of disability for discharge shows a diagnosis of 
psychoneurosis, hysteria type, severe, manifested by 
nervousness, insomnia, emotional lability, and hysterical 
simulated epileptiform seizures.  

In June 1945, service connection was granted for 
psychoneurosis, hysteria.  In September 1946, the grant of 
service connection was expanded to include hysteria 
conversion.  Pursuant to a July 1968 rating action, the 
service-connected diagnosis was changed to conversion 
reaction, chronic, in schizoid individual.  

Between September 29, 1994, and October 7, 1994, the veteran 
was hospitalized by VA for psychiatric treatment.  It was 
noted that since his wife's death one year before, he had 
experienced insomnia with crying spells, depressed mood, 
increased forgetfulness, suicidal ideation, and auditory 
hallucinations.  He was discharged in improved condition, 
with an Axis I diagnosis of adjustment disorder with 
depressed features.  Axis IV stressors included the death of 
his wife and moving to a new neighborhood.  A Global 
Assessment of Functioning (GAF) score of 60-70 was assigned, 
with a highest GAF of 70.  

In March 1996, the veteran was hospitalized by VA with 
complaints of depression following the recent end of a 
relationship with a young woman.  Symptoms included crying 
easily and somatic concerns.  During his hospital course, the 
veteran benefited from various forms of therapy.  The 
discharge summary shows the following diagnoses:  Axis I, 
depression, not otherwise specified, dysthymic disorder; Axis 
II, no diagnosis; Axis III, non-insulin dependent diabetes 
mellitus, arterial hypertension, thrombocytopenia, 
hypomagnesemia, degenerative disc disease of the lumbar 
spine, right eye conjunctivitis, and "illegible" syndrome; 
Axis IV, moderate psychosocial stressors, including financial 
problems and poor support system; and Axis V, a current GAF 
score of 60, past 52.  

In September 1996, the veteran was afforded a VA mental 
disorders examination.  He reported frequent depression and 
crying when remembering his wife.  He noted that he gets lost 
in the house and that he leaves the house very little.  

On objective examination, he represented his stated age of 
84.  He was dressed casually but looked clean.  He looked 
depressed and cryful, and was disoriented in time.  Memory 
was very poor and impaired in both areas, particularly the 
most recent one.  Concentration was diminished.  He had 
difficulty performing calculations.  Responses to questions 
were coherent and relevant.  He reported hearing voices that 
call his name and that he has visual hallucinations.  He 
admitted to suicidal pre-occupation, and his judgment was 
very poor.  It was the examiner's opinion that the veteran 
was not competent.  

The report shows the following diagnoses:  Axis I, organic 
mental disorder (primary degenerative dementia, Alzheimer 
type, senile onset with depression); and conversion disorder; 
Axis II, not determined; Axis III, see medical records; Axis 
IV, stressors not determined; and Axis V, a GAF of 50.  The 
veteran was not competent to handle funds.  

In June 1998, the veteran was afforded a VA psychiatric 
evaluation.  He complained that his income was not enough for 
his needs, and that he does not feel well, has to remain in 
bed most of the time, and can do nothing.  He reported that 
he hears his name called at times, that he has left the stove 
on, and that he needs supervision for all activities.  He 
indicated that he forgets where to put things and he gets 
lost and disoriented frequently.  He also reported being 
incontinent of urine and feces, and he complained of being 
irritable and having changes of his mood and behavior.  He 
had been told that he walks out of the house naked.  

On objective examination, the veteran was clean and 
psychomotor activity was decreased.  He was alert and 
oriented times 3 with difficulty.  Mood was depressed and 
affect was blunted.  Attention was fair, concentration was 
poor, and memory was grossly impaired.  He was unable to 
recall any object out of three after two minutes.  Speech was 
clear and coherent, and impulse control was good.  He was not 
hallucinating, nor was he suicidal or homicidal.  Insight and 
judgment were poor.  The examiner provided the following 
diagnoses:  Axis I, primary degenerative dementia of the 
Alzheimer's type, and conversion disorder, by record; Axis 
II, not determined; Axis III, see medical reports; Axis IV, 
economic problems, and Axis V, a current GAF of 40.  

A VA discharge summary shows that the veteran was 
hospitalized for psychiatric treatment between August 28, 
1998, and September 29, 1998.  He had been found hanging from 
a tree by a neighbor who brought him down at which time he 
fell and hit his face and forehead.  He indicated that he had 
heard a voice that told him to try to kill himself.  Findings 
on admission included a periorbital hematoma and abrasions, 
psychomotor retardation, and depressed mood and affect.  
There were no perceptual disturbances and no delusions.  He 
continued to express a wish to be dead,  and he did not want 
to leave the hospital because he felt he would try to kill 
himself again.  Poor judgment and insight were displayed.  

During his hospital course, diagnoses included major 
depression.  He participated in group therapy and improvement 
was shown.  It was arranged that on discharge, he would be 
supervised by a married couple who were his neighbors.  
According to these neighbors, the veteran's suicide attempt 
was brought on by the termination of an affair with a 40 year 
old woman who was exploiting him financially.  The hospital 
summary shows these diagnoses:  Axis I, adjustment disorder 
with depressed mood, status post head suicide attempt; Axis 
II, no diagnosis; Axis III, facial trauma, hypertension, 
acute renal failure, diabetes mellitus; and congestive heart 
failure; Axis IV, one; and Axis V, a present GAF of 60, past 
GAF 60.  

In December 1998, the RO requested a neuropsychiatric rating 
board examination in order to clarify the following:  a. the 
current psychiatric diagnosis; b. whether the current 
psychiatric diagnosis is etiologically related to the 
service-connected conversion disorder and/or was original 
conversion disorder an error in diagnosis; c.  is there a co-
existing psychiatric disorder, etiologically unrelated to the 
service-connected disorder; d. is the symptomatology related 
to the service-connected disability overshadowed by that from 
another independent psychiatric disorder, and if possible, 
could the manifestations of the service-connected condition 
be identified; and e. was suicidal attempt and psychiatric 
decompensation manifested at last VA psychiatric ward 
admission etiologically related to service-connected 
condition.  

The January 1999 neuropsychiatric consultation report shows 
that the veteran's file had been reviewed by two 
psychiatrists, and the following opinions were provided in 
response to the questions posed:

a.  The veteran's correct neuropsychiatric diagnoses are 
primary degenerative dementia of the Alzheimer's type (PDDAT) 
and conversion disorder.

b.  It was considered that the diagnosed PDDAT was a separate 
entity from the service-connected conversion disorder, and 
the original diagnosis of conversion disorder was correct.  

c.  The PDDAT is co-existing, and is unrelated to the 
service-connected condition.

d.  The veteran's deteriorated mental capacities, diagnosed 
as PDDAT, have overshadowed at time the manifestations of his 
service-connected condition.  

e.  The actions and emotional state which prompted the August 
28, 1998 
hospitalization were manifestations of his service-connected 
conversion disorder.  


Analysis

The veteran contends that an evaluation in excess of 50 
percent disabling is warranted for his service-connected 
nervous disorder.  He has claimed that he is entitled to 100 
percent disability, due to depression and other symptoms.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. Part 4 
(1998).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (1998) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. § 4.2, 4.6 (1998).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to identify the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.2, 4.10 (1998).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission. The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126 (1998).

The Board notes that during the course of the veteran's 
appeal, the criteria pertaining to evaluation of mental 
disorders was amended, effective November 7,  1996.  Where a 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to an 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so. Marcoux v. Brown, 9 Vet.App. 289 (1996); Karnas v. 
Derwinski, 1 Vet.App. 308 (1991). The Board finds that the 
recently amended rating criteria are more favorable to the 
veteran, and thus, the revised criteria have been utilized 
herein.  

Diagnostic Code 9424 provides disability evaluations for 
conversion disorder, based on the General Rating Formula for 
Mental Disorders.  Where there is total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of  daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, a disability evaluation of 100 percent disabling is 
appropriate under Diagnostic Code 9424.    

Where the evidence demonstrates occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships, Diagnostic Code 9424 provides an evaluation of 
70 percent disabling.  

Having reviewed the evidence of record, the Board has 
concluded that the evidence supports the assignment of an 
evaluation of 70 percent disabling for the veteran's service-
connected conversion disorder.  Specifically, the most recent 
VA examination and additional outpatient and inpatient 
records indicate that the veteran  suffers from deficiencies 
in judgment, thinking, and mood; a preoccupation with 
suicidal thoughts; depression on a near continuous basis; 
difficulties with spatial orientation, memory, and 
concentration; and difficulty adapting to stressful 
circumstances, which is evidenced by the recent suicide 
attempt.  

Furthermore, at the time of the VA examination, the examiner 
provided a GAF of 40, which corresponds to major impairment 
in areas such as work, school, family relations, judgment, 
thinking, or mood.  In the Board's view, the overall 
disability picture is indicative of occupational and social 
impairment which is consistent with the criteria contemplated 
for an evaluation of 70 percent disabling under Diagnostic 
Code 9424.  In particular, the Board notes that a VA 
psychiatric board characterized the 1998 suicide attempt as a 
manifestation of the service-connected conversion disorder, 
which suggests that the symptomatology associated therewith 
is currently productive of major functional impairment for 
which an evaluation of 70 percent disabling is warranted.  

While the evidence indicates that the symptomatology 
associated with the veteran's conversion disorder has often 
been overshadowed by a co-existing PDDAT, in the Board's view 
it would be very difficult to separate the symptomatology 
attributable to the service-connected conversion disorder 
from that manifested by PDDAT, especially in light of 
evidence suggesting that there is currently a severe degree 
of functional impairment attributable to conversion disorder.  
As such, in granting an increased evaluation the Board has 
utilized 3.312 to resolve reasonable doubt in the veteran's 
favor.  The Board finds no basis for assignment of a 100 
percent disability evaluation under Diagnostic Code 9424, as 
the evidence does not demonstrate total occupational or 
social impairment or other symptomatology of the severity 
contemplated therein.  Accordingly, an increased evaluation 
of 70 percent disabling is granted for conversion disorder.  


Special Monthly Compensation

The veteran contends that a grant of special monthly 
compensation is warranted based on the need of his wife for 
the regular aid and attendance of another person prior to her 
death in January 1993.  

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claim is 
well grounded.  VA has a duty to assist the veteran to 
develop facts in support of a well grounded claim.  
38 U.S.C.A. § 5107(a) (West 1996) and Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  The veteran has not alleged, and the 
record does not indicate, the need to obtain any pertinent 
records which have not already associated with the claims 
folder.  Thus, the Board finds that VA's duty to assist the 
veteran has been satisfied.


Background

The veteran and his wife were married from March 1949 until 
the date of her death on January [redacted], 1993.  

In a July 1989 medical statement, Dr. Ana M. Soto Muniz 
indicated that the veteran's wife required continued medical 
treatment for diagnoses which included diabetes mellitus, 
arterial hypertension, osteoarthritis, and anxiety.  

In December 1989, the veteran's wife was afforded a VA 
examination for aid and attendance purposes, and the examiner 
indicated that she was neither housebound nor in need of 
regular aid and attendance.  

A discharge summary shows that the veteran's wife was 
hospitalized for aggressive coronary treatment in August 1992 
following the sudden onset of shortness of breath associated 
with chest discomfort.  Diagnoses included unstable angina, 
decompensated congestive heart failure, arterial 
hypertension, and non-insulin dependent diabetes mellitus, 
and on discharge, she was instructed that activity was as 
tolerated.  She was again hospitalized between September 6, 
1992 and September 25, 1992, with diagnoses which included 
acute pulmonary edema; diabetes mellitus, Type II; and 
cardiac artery disease.  

In December 1992, the veteran's wife was afforded a VA aid 
and attendance examination.  She gave a history of myocardial 
infarctions in 1992, with an inability to do her household 
chores since that time.  Present complaints included frequent 
chest pains, arthralgias, headaches, leg pains, and dyspnea 
to mild effort. 

On physical examination, build and state of nutrition were 
adequate.  She was able to elevate her arms beyond shoulder 
level, with elevation and abduction of both arms to 90 
degrees.  There was no shoulder pain and no swelling or 
deformity of the metacarpophalangeal joints.  The examiner 
indicated that she could self-feed, fasten clothes, bathe, 
and attend to the needs of nature.  On examination of the 
lower extremities, there was no muscle atrophy, contracture, 
weakness, lack of coordination, or limitation of motion.  
Weight bearing, balance, and propulsion were adequate for her 
age.  There were no restrictions of the spine, trunk, and 
neck.  

With regard to the capacity to protect herself, it was noted 
that she was oriented, relevant, and coherent.  Memory was 
preserved.  There was no deficit for ambulation, and she had 
no limitations to travel beyond the premises of the home.  
She was able to walk without assistance as necessary, and she 
used no mechanical aids and did not need attendance.  It was 
noted that she needed assistance for all house daily chores.  
Diagnoses included diabetes mellitus, myocardial infarction, 
hypertension, dyslipidemia, and anxiety disorder.  

Terminal hospital records show that the veteran's wife was 
hospitalized with severe respiratory difficulty and chest 
pain with development of cardiac respiratory arrest.  Date of 
death is shown on the death certificate as January [redacted], 1993.  
The immediate cause of death is listed as heart attack, and 
contributory causes included high blood pressure, diabetes 
mellitus, and atherosclerotic heart disease-cardiac arrest.  

In a March 1993 VA Form 9 (substantive appeal), the veteran 
indicated that his wife was bedridden at the time of her 
death.  


Analysis

The law allows for additional compensation of a service-
connected veteran of a period of war, whose disability is 
rated at not less than 30 percent, if his spouse is 
"helpless or blind, or so nearly helpless or blind as to 
need or require the aid and attendance of another person."  
38 U.S.C.A. §§ 1114, 1115 (West 1991); 38 C.F.R. 
§ 3.351(a)(2) (1998).  A person is considered in need of 
regular aid and attendance if the person is a patient in a 
nursing home due to mental or physical incapacity, or is 
helpless or blind, or so nearly helpless or blind, as to need 
the aid and attendance of another person. 38 U.S.C.A. § 
1502(b) (West 1991);38 C.F.R. § 3.351 (1998).

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to various factors, such as the inability to dress or 
undress, or to keep himself ordinarily clean and presentable, 
the frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid, the claimant's 
inability to feed himself through loss of coordination of 
upper extremities or through extreme weakness, the inability 
to attend to the wants of nature, or incapacity (physical or 
mental) which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  However, it is not required that all 
of the disabling conditions enumerated above be found to 
exist before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need. 38 C.F.R. § 
3.352(a) (1998).

Having reviewed the record, the Board has concluded that 
entitlement to special monthly compensation based on the need 
of the veteran's spouse for regular aid and attendance is not 
warranted.  The evidence shows that when examined by VA in 
December 1989 (the month prior to her death), the veteran's 
wife was not bedridden and the examiner indicated that there 
were no limitations to travel outside the home, no deficits 
of ambulation, and she did not require mechanical ambulatory 
aids.  She was able self-feed, fasten clothes, bathe, and 
attend to the needs of nature, and she did not need 
attendance.  

In addition, a prior VA examination, dated in December 1989, 
shows that she was not bedridden, housebound, or in the need 
of regular aid and attendance.  While the terminal hospital 
records show that she died as a result of a cardiac 
respiratory attack, there is no available evidence showing 
that she was bedridden or in need of constant and regular 
attendance at that time.  As such, there is no evidence to 
support a contention that the veteran's wife was in need of 
regular aid and attendance of either at the time of death or 
at any time during the appeal period.  

Thus, the medical evidence does not demonstrate that the 
veteran's wife was disabled to the point where she was 
helpless or so helpless as to require the regular aid and 
attendance of another person.  As such, the criteria for an 
award of special monthly compensation have not been met.  
Accordingly, the claim is denied.  


ORDER

An increased evaluation of 70 percent disabling is granted 
for conversion disorder.  

Entitlement to special monthly compensation, based on the 
need of the veteran's spouse for the regular aid and 
attendance of another person, is denied.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

